DETAILED ACTION
This Office Action is in response to Amendment filed on March 01, 2021. 
In the instant amendment, claims 2, 25, and 27-28 are currently amended; claims 1-2 and 4 are independent claims; claims 3, 5, 8, 10, 15-22, and 24 are cancelled; claims 1, 4, 6-7, 9, 13-14, 23, 26 are previously presented; claims 11-12 and 29 are withdrawn; claims 30-37 are new.
Claims 1-2, 4, 6-7, 9, 13-14, 23, 25-28, and 30-37 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 01, 2021 has been entered. Claims 2, 25, and 27-28 are currently amended; claims 1-2 and 4 are independent claims; claims 3, 5, 8, 10, 15-22, and 24 are cancelled; claims 1, 4, 6-7, 9, 13-14, 23, 26 are previously presented; claims 11-12 and 29 are withdrawn; claims 30-37 are new. Applicant’s amendments and arguments to claims are persuasive to overcome previous 112 rejections. 

Response to Argument
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Objections
Claims 2, 34, and 36 are objected to because of the following informalities:
In claim 2, the term "the accuracy or precision" should be "accuracy or precision" (emphasis added) since “the accuracy or precision” appear for the first time, however, read as though they have already been recited.
In claim 2, the term "the steps of" in line 2 of claim 2 should be "steps of" (emphasis added) since “the steps of” appear for the first time, however, read as though they have already been recited.
In claims 34 and 36, the term "more further" should be "further" (emphasis added) due to redundancy.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 31, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claim 2, claim 2 recites “thereby monitoring one or more of (a) the accuracy or precision of the mixing, loading, and/or the LC system pumps of the LC-MS system, (b) accuracy or precision of the spray stability of the electro-spray ionization device of said LC-MS system as fluctuations in ionization efficiency, droplet formation and background signals and (c) accuracy or precision of the quadrupole mass analyzer of the LC-MS system of one or more of efficiency of mass selection, mass accuracy, ion resolution and ion intensity” render the claim indefinite because it is unclear what step resulting to step of monitoring one or more of (a) the accuracy or precision of the mixing, loading, and/or the LC system pumps of the LC-MS system, (b) accuracy or precision of the spray stability of the electro-spray ionization device of said LC-MS system as fluctuations in ionization efficiency, droplet formation and background signals and (c) accuracy or precision of the quadrupole mass analyzer of the LC-MS system of one or more of efficiency of mass selection, mass accuracy, ion resolution and ion intensity. Is the step of monitoring (one or more of (a) the accuracy or precision of the mixing, loading, and/or the LC system pumps of the LC-MS system, (b) accuracy or precision of the spray stability of the electro-spray ionization device of said LC-MS system as fluctuations in ionization efficiency, droplet formation and background signals and (c) accuracy or precision of the quadrupole mass analyzer of the LC-MS system of one or more of efficiency of mass selection, mass accuracy, ion resolution and ion intensity) based on determined amount of said first compound? 

As to claim 2, claim 2 recite “the mixing, loading”, “the LC system pumps”, “the spray stability”, “the electro-spray ionization device”, and “the quadrupole mass analyzer”. There is insufficient antecedent basis for this limitation in the claim. Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the mixing, loading”, 

Claims 25-28, 32-33, and 36-37 are rejected because they are dependent on the rejected claim 2 as set forth above.

As to claims 31 and 33, claims 31 and 33 recites “the first buffer is an aqueous solution of an organic buffer” render the claim indefinite because the instant specification clearly states that the first buffer is an aqueous and the second buffer is an organic buffer. The instant specification does not clearly describe that the first buffer is an aqueous solution of an organic buffer or an aqueous solution is obtained/derived from an organic buffer. Hence, it is unclear.
	To overcome this rejection, Examiner suggests phrase “the first buffer is an aqueous solution of an organic buffer” should be read “the first buffer is an aqueous solution”.

Claim 35 is rejected because they are dependent on the rejected claim 31 as set forth above.

As to claims 34 and 36, claims 34 and 36 recite “said second compound” and “said one or more further compounds”. There is insufficient antecedent basis for this limitation in the claim. Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “said second compound” and “said one or more further compounds” appear for the first time, however, read as though they have already been recited.

As to claims 34 and 36, the phrase "if applicable" of claim 34 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

As to claims 34 and 36, claims 34 and 36 recite “isotope labelled forms of these compounds” render the claim indefinite because it is unclear what exactly constitute “these compounds”. What are “these compounds”. Are “these compounds” chemicals with a hydrophilic properties?

As to claims 34 and 36, claims 34 and 36 recite “one or more further compounds” render the claim indefinite. Does “one compound or more further compounds” correspond to “first compound” and/or “second compound” or different compound(s) comparing to “first compound” and/or “second compound”?

As to claim 35, claim 35 recites “the hydrophilic amino acids”. There is insufficient antecedent basis for this limitation in the claim. Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim languages “the hydrophilic amino acids” appear for the first time, however, read as though they have already been recited.
To overcome this rejection, claim 35 should be depended on claim 34.

As to claim 37, claim 37 recites “the hydrophilic amino acids”. There is insufficient antecedent basis for this limitation in the claim. Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
To overcome this rejection, claim 37 should be depended on claim 36.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 2 contains subject matter “thereby monitoring (a) the accuracy or precision of the mixing and/or the LC system pumps of the LC-MS system” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitations “thereby monitoring (a) the accuracy or precision of the mixing the LC system pumps of the LC-MS system”, which are indefinite due to 112b rejection above, are not clearly supported in the instant specification. Page 8 of the instant specification states that monitoring/calibrating (a) the accuracy or precision of the mixing and/or the LC system pumps of the LC-MS system based on amount/concentration of spiked-in compounds because back-mixing or pump issues introduce characteristic off-sets of determined amount/concentration of spiked-in compounds. However, page 8 of the instant specification does not clearly differentiate between back-mixing and pump issues based on characteristic off-sets of determined amount/concentration of spiked-in compounds. In other words, does characteristic off-sets of determined amount/concentration of spiked-in compounds mean that the mixing of the LC-MS system is not accuracy or precision? Or does characteristic off-sets of determined amount/concentration of spiked-in compounds mean that the LC system pumps of the LC-MS system is not accuracy or precision? Or does characteristic off-sets of determined amount/concentration of spiked-in compounds mean that BOTH the mixing and/or the LC system pumps of the LC-MS system are not accuracy or precision?

Claims 25-28, 32-33, and 36-37 are rejected because they are dependent on the rejected claim 2 as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 23, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pidgeon et al. (US 6641783) in further view of Ozbal et al. (US 20050194318), and further in further view of AAPA (Applicant’s Admitted Prior Art).

Regarding claim 1, Pidgeon teaches a method of operating a liquid chromatography-mass spectrometry (LC-MS) system (col.14, lines 60-61: eluting samples from column are analyzed based on sequence programed by operator through a computer software interfaced with LC-MS system; col.4, lines 65-67 and col.5, lines 1-12: LC-MS), comprising the steps of: performing gradient liquid chromatography (LC) using a column with a first buffer, said first buffer comprising a defined concentration of a first compound (col.20, lines 56-57: performing LC with a mobile phase, which is a 0.01M PBS with 15% Acetonitrile; 0.01M PBS corresponds to “a first buffer”; “15% of Acetonitrile” corresponds to “a defined concentration of a first compound”; col.8, lines 13-15, which states step of eluting sample compounds using mobile phase; col.14, lines 58-61: eluting samples from column, col.20, lines 56-57: 15% Acetonitrile corresponds to “a second buffer”; col. 10, ln 7 details "...varying the mobile phase used to elute each respective...", which means that changes of mobile phase (or varying the mobile phase) over time during chromatographic run is called gradient elution; thus “performing gradient liquid chromatography (LC) using a column with a first buffer, furthermore a second buffer”), said performing comprising a step of eluting, to obtain an eluate (col.8, lines 13-15, which states step of eluting sample compounds using mobile phase; col.20, lines 56-57: mobile phase was a 0.01M PBS buffer; thus “said performing comprising a step of eluting, to obtain an eluate”); subjecting the eluate of said LC to electro-spray ionization (col.24, lines 28-31: eluent from LC is analyzed at “detector cells”, which is electrospray needles (MS), wherein the MS is preferably run in a mild ionization mode such as electrospray ionization (ESI) as in col.28, lines 54-55; thus “subjecting the eluate of said LC to electro-spray ionization”); determining an amount of compound in said eluate by means of MS (col.28, lines 50-55: MS produces signals/data that allow identification and quantification of detected compounds alone or in mixtures with other compounds; when MS produces signals/data that allow identification and quantification of detected compounds alone or in mixtures with other compounds; the eluate is fractioned into different parts in term of identification of detected compounds, determination/ identification of different detected compounds (alone or in mixtures with other compounds) of eluate corresponds to “fractioning the eluate into different parts”; thus “determining an amount of compound in said eluate by means of MS”).
Pidgeon does not explicitly teach a chromatographic matrix; determining an amount of said first compound in said eluate, wherein said first compound has either no affinity or negligible affinity to a column of the LC packed with chromatography matrix; and is detectable by MS.
 (col.28, lines 50-55) and since Pidgeon teaches “15% of Acetonitrile” corresponds to “a defined concentration of a first compound” (as reasons stated above), it would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pidgeon to include determining an amount of said first compound (acetonitrile) in said eluate, to allow identification and quantification of detected compounds alone or in mixtures with other compounds (col.28, lines 50-55), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to allow identification and quantification of detected compounds alone or in mixtures with other compounds) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Pidgeon does not explicitly teach a chromatographic matrix; a second buffer; wherein said first compound has either no affinity or negligible affinity to a column of the LC packed with chromatography matrix; and is detectable by MS.
Ozbal teaches a concept of: analyte(s) of interest are eluted away from a column of the LC packed with chromatography matrix by using solvent composition such that the analyte of interest no longer has affinity for the matrix ([0011] and [0020]).
Since Pidgeon teaches mobile phase solution, which include first PBS buffer, is used for elution (as reasons stated above); and since Pidgeon also teaches that the MS detects the signal corresponding to compound i.e. wash solvent (col.26, lines 49-58); and since Pidgeon teaches MS produces signals/data that allow identification and quantification of detected compounds alone or in mixtures with other compounds (col.28, lines 50-55), it would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pidgeon with concept teachings of Ozbal to include a chromatographic matrix; wherein said first compound has either no affinity or negligible affinity to a column of the LC packed with chromatography matrix; and is detectable by MS, for eluting away analyte(s) of interest are from chromatography matrix for further analysis by MS and for identification and quantification of detected compounds alone or in mixtures with other compounds aspect by the MS for drug discovery and drug analysis aspect. Furthermore, one having ordinary skill in the art understand that in order for the analyte of interest no longer has affinity for the matrix, it is obvious that solvent composition (or first compound) has either no affinity or negligible affinity to the chromatographic matrix, to function as a wash solvent or mobile phase to elute away itself and analytes of interest from a column of the LC packed with chromatographic matrix. Furthermore, one having ordinary skill in the art is motivated to have wherein said first compound has either no affinity or negligible affinity to a column of the LC packed with chromatography matrix, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to function as a wash solvent or mobile phase to elute away itself and analytes of interest from a column of the LC packed with chromatographic matrix for further analysis) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Modified Pidgeon does not explicitly teach a second buffer.
AAPA teaches that in Mass spectrometry (MS)-based investigations i.e. MS-based shotgun proteomics, typically two of more mobile phases are used to first bind analyte to the affinity matrix followed by selective elution in a reproducible manner by altering the concentrations of these mobile phases; normally two mobile phases, one favoring binding and one promoting elution, are mixed during transport to the affinity matrix, creating a decreasing binding affinity of the analytes, wherein an aqueous first buffer and an organic second buffer are typically mixed to provide a gradient over about an hour (see background art of AAPA).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with concept teachings a second buffer (as recited in claim 1); eluting with a gradient to obtain an eluate, wherein said gradient is effected using first buffer, furthermore a second buffer (as recited in claim 4), to provide a gradient over an hour for MS-based proteomics experiments and many other areas of analytical chemistry (AAPA).

Regarding claim 4, claim 4 (a method of separating or fractionating using a liquid chromatography-mass spectrometry (LC-MS) system, comprising the steps of: performing LC with a first buffer, said first buffer comprising a defined concentration of a first compound, said performing comprising a step of eluting with a gradient to obtain an eluate, wherein said gradient is effected using said first buffer, furthermore a second buffer; and determining the amount of said first compound in the eluate by means of MS, thereby fractioning the eluate into different parts; wherein said first compound has no or negligible affinity to the chromatographic matrix; and is detectable by the MS) is rejected as reasons stated in the rejection of claim 1. 

Regarding claim 13, modified Pidgeon teaches all limitations of claim 1 above, Pidgeon further teaches wherein the chromatographic matrix is selected from reversed phase materials or hydrophilic interaction (HILIC) materials (col.13, line 67 and col.14, line 1: chromatographic material i.e. C18; thus “wherein the chromatographic matrix is selected from reversed phase materials or hydrophilic interaction (HILIC) materials”).

Regarding claim 23, modified Pidgeon teaches all limitations of claims 1 and 13 above.
Claim 23 (in which the reversed phase material is C4, C8, C18 or styrene divinyl benzene) is rejected as reasons stated in the rejection of claim 13 above.

As to claim 30, modified Pidgeon teaches all limitations of claim 1, it does not explicitly teach in which the second buffer is an organic buffer.
organic second buffer are typically mixed to provide a gradient over about an hour (see background art of AAPA).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with concept teachings of AAPA to include in which the second buffer is an organic buffer, to provide a gradient over an hour for MS-based proteomics experiments and many other areas of analytical chemistry (AAPA).

As to claim 31, as best understood, modified Pidgeon teaches all limitations of claim 1, AAPA further teaches in which the first buffer is an aqueous solution (see background art of AAPA)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pidgeon et al. (US 6641783) in further view of Ozbal et al. (US 20050194318) and AAPA (Applicant’s Admitted Prior Art), and further in further view of Hirsh – US 20080179243.
Regarding claim 14, modified Pidgeon teaches all limitations of claim 1 above, it does not explicitly teach wherein the gradient liquid chromatography is used to separate analytes in a sample, said analytes comprising one or more of proteins, polypeptides, peptides, nucleotides, metabolites, and/or small molecules.
Hirsh teaches wherein gradient liquid chromatography is used to separate analytes in a sample, said analytes comprising one or more of proteins, polypeptides, peptides, nucleotides, ([0002]: gradient based liquid phase chromatography has played a seminal role in molecular separation; thus “wherein the gradient liquid chromatography is used to separate analytes in a sample, said analytes comprising one or more of proteins, polypeptides, peptides, nucleotides, metabolites, and/or small molecules”).
It would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with teachings of Hirsh to include wherein the gradient liquid chromatography is used to separate analytes in a sample, said analytes comprising one or more of proteins, polypeptides, peptides, nucleotides, metabolites, and/or small molecules. Gradient elution greatly increases the probability that all molecular species will actually elute and that resolution can be optimized even in ordinary ion exchange, hydrophobic, and mixed mode separations ([0004]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pidgeon et al. (US 6641783) in further view of Ozbal et al. (US 20050194318) and AAPA (Applicant’s Admitted Prior Art), and further in further view of Nakayama – US 20120040466.
Regarding claim 6, modified Pidgeon teaches all limitations of claim 1 above, it does not explicitly teach wherein said second buffer and any further buffers comprises a defined concentration of a second compound and any further compounds, respectively, and said method further comprises an additional step: (d) determining the concentration of said second compound and any further compounds, in the eluate by the MS; wherein said second and any further compound(s) has/have no or negligible affinity to the chromatographic matrix; is/are detectable by the MS; and is/are different from said first compound each other.
Nakayama teaches a concept of: mobile phase used in liquid chromatography, wherein the mobile phase contain a plurality of kinds of buffers ([0021]).
(see reasons stated in the rejection of claim 1), it would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with teachings of Nakayama to include wherein said second buffer and any further buffers comprises a defined concentration of a second compound and any further compounds, respectively, and said method further comprises an additional step: (d) determining the concentration of said second compound and any further compounds, in the eluate by the MS; wherein said second and any further compound(s) has/have no or negligible affinity to the chromatographic matrix; is/are detectable by the MS; and is/are different from said first compound each other, for eluting away analyte(s) of interest are from chromatography matrix for further analysis by MS and for identification and quantification of detected compounds alone or in mixtures with other compounds aspect by the MS for drug discovery and drug analysis aspect. Furthermore, one having ordinary skill in the art understand that in order for the analyte of interest no longer has affinity for the matrix, it is obvious that solvent composition (or first compound and/or second compound and/or any further compound(s)) has/have no affinity or negligible affinity to the chromatographic matrix, to function as wash solvent(s) or mobile phase(s) to elute away itself or themselves and analytes of interest from a column of the LC packed with chromatographic matrix. Furthermore, one having ordinary skill in the art is motivated to have wherein said first compound and said second compound and any further compound(s) has/have no affinity or negligible affinity to a column of the LC packed with chromatography matrix, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to function as wash solvent(s) or mobile phase(s) to elute away KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, this is also important to evaluate degree of affinity of the first compound and/or second compound and/or any further compound(s) to the chromatographic matrix. If an amount of said first compound and/or second compound and/or any further compound(s) after gradient elution from the chromatographic matrix is significantly less than a defined concentration of said first compound and/or second compound and/or any further compound(s), it means that said first compound and/or second compound and/or any further compound(s) has/have significantly affinity to the chromatographic matrix.

Regarding to claim 9, modified Pidgeon teaches all limitations of claims 1 and 6 above, but it does not explicitly teach wherein said first compound, said second compound, and any further compounds have similar ionization properties; are differently isotope labelled forms of otherwise the same compounds; and/or are isobaric and fragment differently when the mass spectrometer is operated in fragmentation mode.
However, second embodiment of Pidgeon teaches a concept of: two eluted compounds are similar ionization response (col.2, lines 49-53).
Since modified Pidgeon teaches said first compound, said second compound, and any further compounds (as reasons stated in the rejection of claims 1 and 6), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with second embodiment of Pidgeon to include wherein said first compound, said second compound, and any further compounds have similar ionization properties; are differently isotope labelled forms of otherwise the same compounds; and/or are isobaric and fragment differently when the mass spectrometer is operated in fragmentation .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pidgeon et al. (US 6641783) in further view of Ozbal et al. (US 20050194318) and AAPA (Applicant’s Admitted Prior Art), and further in further view of Haddleton - US 20090082224). 
Regarding to claim 7, modified Pidgeon teaches all limitations of claim 1 above.
While Ozbal teaches concentration(s) of said compound(s) is/are used to predict elution of analytes and/or are used to identify analytes ([0011] and [0020]: by changing conditions i.e. solvent composition of flowing liquid i.e. wash fluid, affinity of analyte(s) of interest is weaken from the chromatography matrix; the analyte(s) of interest are then eluted away from the matrix; and these analyte(s) of interest are identified by MS in the form of a peak as in [0012]; when these analyte(s) of interest are identified, it means that concentration(s) of said compound(s) in wash fluid or mobile phase fluid is/are used to predict elution of analytes; thus “concentration(s) of said compound(s) is/are used to predict elution of analytes and/or are used to identify analytes”), it does not explicitly teach concentration(s) of said compound(s) is/are used to normalize quantities of analytes within or across different measurements; concentration(s) of said compound(s) is/are used to predict elution of analytes within or across different measurements and/or are used to identify analytes within or across different measurements.
Haddleton teaches a concept of: employ different concentrations of a compound in mobile phase in each run such that the areas of all chromatograms have been normalized with respect to concentration for comparative purposes (fig. 10 and [0146]).
Since Ozbal teaches elution volumes (or volumes of mobile phase, wherein mobile phase comprises said compound(s)) affect concentrations of analyte as in [0104]; and since Ozbal further teaches signal from analyte(s) is normalized with respect to internal standard, it , since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for comparative purposes) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Pidgeon et al. (US 6641783) in further view of Ozbal et al. (US 20050194318) and AAPA (Applicant’s Admitted Prior Art), and further in further view of Nakayama – US 20120040466 and Boschetti – US 20100173791.

As to claim 34, modified Pidgeon teaches all limitations of claim 1, it does not explicitly teach a second compound, and further compounds, wherein said further compounds are independently selected from hydrophilic amino acids or chemicals with a hydrophilic properties.
Nakayama teaches a concept of: mobile phase used in liquid chromatography, wherein the mobile phase contain a plurality of kinds of buffers ([0021]).
(see reasons stated in the rejection of claim 1), it would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with teachings of Nakayama to include a second compound, and further compounds, for eluting away analyte(s) of interest are from chromatography matrix for further analysis by MS and for identification and quantification of detected compounds alone or in mixtures with other compounds aspect by the MS for drug discovery and drug analysis aspect. Furthermore, one having ordinary skill in the art understand that in order for the analyte of interest no longer has affinity for the matrix, it is obvious that solvent composition (or first compound and/or second compound and/or any further compound(s)) has/have no affinity or negligible affinity to the chromatographic matrix, to function as wash solvent(s) or mobile phase(s) to elute away itself or themselves and analytes of interest from a column of the LC packed with chromatographic matrix. Furthermore, one having ordinary skill in the art is motivated to have wherein said first compound and said second compound and any further compound(s) has/have no affinity or negligible affinity to a column of the LC packed with chromatography matrix, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to function as wash solvent(s) or mobile phase(s) to elute away itself or themselves and analytes of interest from a column of the LC packed with chromatographic matrix for further analysis) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, this is also important to evaluate degree of affinity of the first compound and/or second compound and/or any further compound(s) to the chromatographic matrix. If an amount of said first compound and/or second 
Modified Pidgeon does not explicitly teach wherein said further compounds are independently selected from hydrophilic amino acids or chemicals with a hydrophilic properties.
Boschetti teaches a concept of: hydrophilic amino acid residues that bind through hydrophilic interactions ([0045]).
Since Pidgeon further teaches wherein the chromatographic matrix is selected from reversed phase materials or hydrophilic interaction (HILIC) materials (col.13, line 67 and col.14, line 1: chromatographic material i.e. C18; thus “wherein the chromatographic matrix is selected from reversed phase materials or hydrophilic interaction (HILIC) materials”), it would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with concept teachings of Boschetti to include wherein said further compounds are independently selected from hydrophilic amino acids or chemicals with a hydrophilic properties. This is important because most proteins will bind hydrophilic interaction media because of a group or combination of amino acid residues (i.e., hydrophilic amino acid residues) that bind through hydrophilic interactions involving hydrogen bonding or van der Waals forces ([0045]). Examples of proteins which will bind hydrophilic interaction media include myoglobin, insulin and cytochrome C ([0045]). This is also important so that buffer(s) can be compatible and used for chromatographic matrix that is selected from hydrophilic interaction (HILIC) materials, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to be compatible and used for chromatographic matrix that is selected from hydrophilic KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Pidgeon et al. (US 6641783) in further view of Ozbal et al. (US 20050194318), AAPA (Applicant’s Admitted Prior Art), Nakayama – US 20120040466 and Boschetti – US 20100173791, and further in further view of Kusano – US 4851382.
As to claim 35, modified Pidgeon teaches all limitations of claim 1, it does not explicitly teach wherein the hydrophilic amino acids is glutamine, asparagine, glutamic acid or aspartic acid.
Kusano teaches hydrophilic amino acids is glutamine, asparagine, glutamic acid or aspartic acid (col.1, lines 32-33).
It would be obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Pidgeon with concept teachings of Kusano to include wherein the hydrophilic amino acids is glutamine, asparagine, glutamic acid or aspartic acid. This is important so that buffer(s) can be compatible and used for chromatographic matrix that is selected from hydrophilic interaction (HILIC) materials, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to be compatible and used for chromatographic matrix that is selected from hydrophilic interaction (HILIC) materials) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Due to 112 issues, a rejection for claims 2, 25-28, 32-33, and 36-37 under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is invited to review US 20030208038, which teaches examining change in the mass centroid of peptide peaks present in the mass spectra obtained with a quadrupole mass analyzer using liquid chromatography-mass spectrometry (LC/MS) ([0129]).

Applicant is invited to review US 20140230517, which teaches a method of monitoring and/or calibrating accuracy or precision or performance of a liquid chromatography-mass spectrometry (LC-MS) system by comparing reagent analyses at different time points to monitor changes in instrument performance; software calibrates instrument data display/output to offset changes in instrument performance over time. In some embodiments, the software utilizes identifiers for the individual peptides, peptide mix, and/or reagent being analyzed in data analysis. In such embodiments, the software correlates the data with the known physical characteristics of the individual peptides, peptide mix, and/or reagent (abstract, [0006], and [0056]).

	Applicant is invited to review US 20030062473, which teaches method for calibrating a time-of-flight mass spectrometer is disclosed.  The method includes determining the time-of-flight values, or values derived from the time-of-flight values for a calibration substance at each of a plurality of different addressable locations on a sample substrate.  Then, one of the addressable locations on the substrate is identified as a reference addressable location.  A plurality correction factors are then calculated for the respective addressable locations on the 

Applicant is invited to review US 20020045269, which teaches provide methods and systems for calibration of mass spectrometers which include calibration compounds of accurate and predetermined molecular mass, which fly well in the mass spectrometer and which do not give rise to breakdown products which produce background noise in the spectrum.  It would also be desirable to provide calibration compounds which are straightforward and inexpensive to make ([0006]).

Applicant is invited to review US 20020033447, which teaches calibrating a mass spectrometer. In particular, this invention relates to a method for calibrating a mass spectrometer using the mass spectrum of daughter or fragment ions produced by post-source decay of a meta-stable ion in a reflection time-of-flight (TOF) mass spectrometer ([0001]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861  


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861